UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7011



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TROY LAMONT MCFARLANE, a/k/a Jagi,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:97-cr-00290-RLV; 3:07-cv-00208-RLV)


Submitted:   October 5, 2007                 Decided:   October 24, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont McFarlane, Appellant Pro Se. Robert James Conrad, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Troy   Lamont   McFarlane   seeks     to    appeal   the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2000) motion, and dismissing it on

that basis.    The order is not appealable unless a circuit justice

or   judge   issues    a   certificate   of   appealability.         28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating       that   reasonable    jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that McFarlane has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

             Additionally, we construe McFarlane’s notice of appeal

and informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.           United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                   - 2 -
based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,     that   would     be    sufficient      to

establish    by    clear     and   convincing      evidence       that,   but     for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.               28 U.S.C. §§ 2244(b)(2), 2255

(2000).     McFarlane’s      claims    do   not    satisfy    either      of    these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                      - 3 -